REYNOLDS, P. J.
—The respondent obtained a judgment before a justice of the peace against the Ackermann Soda Water Company, a corporation of this *105State. Execution was issued on this judgment against the corporation, and under it Mrs. Bertha Ackermann, appellant here, was duly summoned as garnishee. The garnishee answered, denying that at the time of the service of the garnishment she had in her possession or under her control any money, property, goods or effects of the defendant, or that at the time of the service of the garnishment she owed the defendant any money, or that she owed it any money to become due at any future date. Respondent, plaintiff below, took issue on this denial. The cause was tried before the justice and judgment rendered against the garnishee. The garnishee appealing from this judgment, the cause was tried before the circuit court and a jury, and verdict returned against the garnishee for the amount of the judgment. From this she has duly perfected her appeal to this court.
The contention of appellant, made in the trial court and urged before us, is that there was no judgment against the defendant Ackermann Soda Water Company on which the garnishment in this case purported to be based; that there had been no service upon that corporation and that the trial court had erred in excluding evidence offered by the garnishee attacking the return of the constable.
There is no formal judgment set out in the abstract. It appears, however,'that judgment was entered against the defendant corporation and the verbal testimony of plaintiff to that effect was admitted without objection or exception. The trial proceeded in the circuit court upon the theory that there had been a final judgment entered before the justice of the peace against the defendant corporation. The garnishee herself asked an instruction to the effect that if the jury believed from the evidence that the judgment of John C. Robertson against the Ackermann-Soda Water Company offered in evidence by the plaintiff was not rendered against the Ackermann Soda Water Company, a corporation *106organized under the laws of the State of Missouri, but against a defendant of that name, the jury would find a verdict for defendant. While it is true the court refused this instruction, it is confirmatory of our statement, that the cause was tried in the circuit court upon the theory that final judgment against the defendant corporation had been entered by the justice in favor of plaintiff, respondent here, and was in evidence. The omission to include this judgment in the abstract of the record, which, according to the statement of the garnishee herself in this instruction, was in evidence, cannot be taken advantage of on appeal under this state of facts.
But that is not the real point of contention of the learned counsel for the garnishee, appellant. Their contention is that the judgment against the “Ackermann Soda Water Company” was not a judgment against the corporation with which the garnishee had been connected and from which she had derived her title to the property found in her possession, for the value of which she was charged by the verdict and judgment of the court to the amount of the judgment against the company. The return of the constable who served the summons in the original action, was that he had executed the summons in the city of St. Louis by delivering a copy of it to H. Fisher, president of the Ackermann Soda Water Company, a corporation, the defendant named in the summons. This return in this action, whether in the action itself or in the subsequent proceedings against the garnishee, is not subject to attack, is conclusive that due service had been had on a corporation of that name. But counsel undertook to prove that H. Fisher never had been president of that corporation. Evidence along that line was properly excluded, as tending to overturn the return of the officer. Counsel undertook to show that Fisher had assumed the name of the corporation without authority. That is no less than an attempt to challenge the return.
*107In support of their contention that they should be allowed to prove that the corporation served by the sheriff was not the corporation with which the garnishee was connected, we are referred by counsel to the case of Reid, Murdock & Co. v. Mercurio et al., 91 Mo. App. 673. In that case an officer, who had served a writ directed against a person by a certain mane, was permitted to point out in court in giving his testimony, the person upon whom he had served it, it appearing that there were two individuals of that name. No such showing was made here. To the contrary, in the ease at bar, by a stipulation entered into between counsel, it was agreed .that on the 20th of March, 1901, there was incorporated under the laws of this State a company under the corporate name of Ackerman Soda Water Company; that that corporation is still in existence and that there was and is no other corporation by that name existing under the laws of this State. This stipulation disposes of the contention of duality, of a mistake or confusion between two corporations. Moreover, the oral evidence in the case tended to show that there never had been but the one corporation of that name.- The evidence is abundant and conclusive to the effect that the property which was reached in the hands of the garnishee had been of the property and effects of that corporation and that the garnishee had obtained possession of them from that corporation without any consideration and had subsequently disposed of them. We see no error in the record or proceedings and the judgment of the circuit court is affirmed.
Nortoni and Allen, JJ., concur.